Concurring in the disposition of the case, as is reflected in the opinion by Chief Justice DUNKLIN, the writer respectfully urges the following additional reasons why appellant Jameson is entitled to the relief sought.
The road sought to be established must be shown to be a public necessity, and the law, quite naturally, vests in the county commissioners' court certain discretion in establishing and opening a public road; but this discretion must be exercised reasonably. The needs of the public must be considered alongside of the rights of the landowners who are to be affected by the opening of the road. Neither can be ignored and justice be meted out.
The undisputed record before us shows that all the parties, living north of appellant Jameson, who are to be served by this proposed road, have several public roads now in existence, leading in every direction. It is apparent that the purpose of the petitioners is to acquire a shorter road leading south to the road which connects with the road to Azle and also with the Jacksboro highway.
The undisputed evidence shows that Jameson owns a tract of 240 acres, which he uses, principally, for the purpose of pasturing livestock, and that to open the road through his small stock pasture will largely destroy the usefulness of his land for the purpose to which he puts it.
Jameson offered to give an adequate roadway over his north line to his northeast corner and down his east line to the public road sought to be reached by the proposed highway. The undisputed evidence shows that a road builder offered to construct such a road for the small sum of $150. It is apparent that the route offered by Jameson, around his land, is only a short distance (approximately one-half mile) further than the proposed route through his pasture.
In this day of good roads and rapid travel, such additional distance for a neighborhood, or third class, road is insignificant.
There is no public necessity shown to be involved, in forcing a road through Jameson's small pasture and thereby doing him great damage and injustice merely to save the public a distance of about one-half mile, especially in view of the several roads and routes now open to those to be served, which lead in all directions.
This is not a case where the petitioners and the public are without outlets and highways, but one where a small number of citizens, to be affected, seek to save travel for about one-half mile by going directly through appellant's small pasture, instead of around it. The necessity for the road leading to the south may be found to exist, but when such a road can be had around appellant's pasture, such necessity, when found, will not warrant the forcing *Page 1133 
of a road through appellant's pasture, under the facts here disclosed.
The order of the commissioners' court, under the facts, was an abuse of such discretion as is lodged in it by the law of our state.